DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
Claims 13-40 are pending.
Claims 13-40 are allowed.
The claim set received 31 August 2021 does not contain an amendment relative to the claim set received 01 June 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 August 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,604,799,  8,738,300,  8,209,130, and Application Nos. 16/70,519 and 17/322,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 13, 15, 16, 32, and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 8,209,130 in view of Shendure et al. in view of Agrawal et al. in view of Frank et al. in the Office action mailed 23 August 2021 is withdrawn in view of the terminal disclaimer received 31 August 2021.
The rejection of claims 13, 15, 16, 20, 32, 33, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6-8 of U.S. Patent No. 8,738,300 in view of Shendure et al. in view of Agrawal et al. in view of Frank et al. in the Office action mailed 23 August 2021 is withdrawn in view of the terminal disclaimer received 31 August 2021.
The rejection of claims 13, 15, 16, 20, 32, 33, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10-12, and 16 of U.S. Patent No. 10,604,799 in view of Shendure et al. in the Office action mailed 23 August 2021 is withdrawn in view of the terminal disclaimer received 31 August 2021.
The provisional rejection of claims 13 and 32 on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/790,519 in view of Shendure et al. in view of Agrawal et al. in view of Frank et al. in the Office action mailed 23 August 2021 is withdrawn in view of the terminal disclaimer received 31 August 2021.
The provisional rejection of claims 13, 15, 16, 32, and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 8, 10, and 11 of copending Application 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Simpson et al. (Genome Research vol. 19, pages 1117-1123 (2009) cited in the Information Disclosure Statement received 06 August 2021. Simpson et al. shows on pages 1118-1119 and Table 3 and Figure 1 analysis of sequence read data from a human individual, generating contigs of the sequence reads, and a confirmatory alignment of the contigs to a human reference genome. Results of the analysis of the contig to reference alignment shows indels, as summarized in Figure 1. Simpson et al. does not show alignment of reads to contigs that indicate mutations from the read to contig alignment as recited in independent claims 13 and 32.
The limitation in independent claims 13 and 32 of aligning contigs to a reference genome is too complex to be practical to be performed in the human mind and that limitation consequently does not recite a mental process grouping of an abstract idea. The limitation in claims 13 and 32 of aligning contigs to a reference genome is considered to be an additional element that is not routine and conventional. Consequently independent claims 13 and 32 recite significantly more than the recited mental process steps of analysis of sequence read data and contig sequence data, and independent claims 13 and 32 are patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631